                                           Case 3:21-cv-02018-SI Document 44 Filed 08/17/21 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL G. FLESCH,                                 Case No. 21-cv-02018-SI
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING DEFENDANTS'
                                   9              v.                                       MOTIONS TO DISMISS; DENYING
                                                                                           DEFENDANT BROWN'S MOTION TO
                                  10     COUNTY OF LAKE, et al.,                           STRIKE AS MOOT
                                  11                    Defendants.                        Re: Dkt. Nos. 15, 16, 22
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are motions to dismiss filed by defendants Robert Brown and County of

                                  14   Lake, and a motion to strike filed by defendant Robert Brown. Dkt. Nos. 15, 16, 22. On July 23,

                                  15   2021, the Court held a hearing on the motions. For the reasons set forth below, the Court GRANTS

                                  16   the motions to dismiss filed by Defendant Brown and the County of Lake, GRANTS plaintiff leave

                                  17   to amend, and DENIES AS MOOT Defendant Brown’s Motion to Strike.

                                  18
                                  19                                           BACKGROUND

                                  20          Plaintiff is a Senior Deputy District Attorney at the Lake County District Attorney’s Office.

                                  21   Dkt. No. 1 at ¶ 1. On March 23, 2021, plaintiff Daniel G. Flesch filed a complaint alleging fifteen

                                  22   federal and state civil rights violations against defendants Robert Brown, the County of Lake, and

                                  23   DOES 1-501: (1) Illegal Intrusion on First Amendment Right to Free Speech in Violation of 42

                                  24   U.S.C. §1983; (2) Retaliation – Exercising Free Speech Monell Action-Based on Official Policy,

                                  25

                                  26          1
                                                 Plaintiff’s Complaint named DOES 1-50 as defendants. In the Complaint, plaintiff stated
                                  27   that, “Plaintiff Flesch is not aware of the true names and capacities of the Defendants sued herein
                                       as Does 1-50 and therefore, sues such Defendants by these fictitious names. Plaintiff Flesch will
                                  28   amend this Complaint to allege their true names and capacities when ascertained.” Dkt. No. 1 at
                                       4:3-5.
                                           Case 3:21-cv-02018-SI Document 44 Filed 08/17/21 Page 2 of 14




                                   1   Practice, or Custom in Violation of 42 U.S.C. §1983; (3) Retaliation – Exercising Free Speech

                                   2   Monell Action-Based on Act of Final Policymaker in Violation of 42 U.S.C. §1983; (4) Retaliation

                                   3   - Exercising Free Speech Monell Action-Based on Ratification in Violation of 42 U.S.C. §1983; (5)

                                   4   Retaliation – Exercising Free Speech Monell Action-Based on Policy of Failure to Train or

                                   5   Supervise in Violation of 42 U.S.C. §1983; (6) Discrimination – Equal Protection Civil Rights Claim

                                   6   under 42 U.S.C. §1983; (7) Discrimination – Title VII of the Civil Rights Act of 1964; (8)

                                   7   Retaliation – Title VII of the Civil Rights Act of 1964; (9) Retaliation – California Labor Code

                                   8   §1102.5; (10) Religious Discrimination – California Fair Employment and Housing Act; (11)

                                   9   Retaliation – California Fair Employment and Housing Act; (12) Harassment- California Fair

                                  10   Employment and Housing Act; (13) Failure to Prevent Discrimination, Harassment, and Retaliation

                                  11   – California Fair Employment and Housing Act; (14) Intentional Infliction of Emotional Distress;

                                  12   and (15) Negligent Infliction of Emotional Distress.         Dkt. No. 1. According to the complaint,
Northern District of California
 United States District Court




                                  13   plaintiff brings this action against Defendant Brown in his capacity as a member of the Board of

                                  14   Supervisors. Id. at ¶ 32.

                                  15           Plaintiff’s claims arise from investigations and disparaging comments allegedly made by

                                  16   Defendant Brown, a member of the County of Lake Board of Supervisors, and plaintiff’s supervisors

                                  17   and coworkers between August 2014 and August 2020. Dkt. No. 1. On May 05, 2021, defendant

                                  18   Brown a motion to dismiss and motion to strike. Dkt. No. 15. On May 19, 2021, plaintiff filed an

                                  19   opposition to defendant Brown’s motions. Dkt. No. 20. On May 26, 2021, Defendant Brown filed

                                  20   replies. Dkt. No. 23.

                                  21           On May 25, 2021, the County filed a motion to dismiss. Dkt. No. 22. On June 8, 2021,

                                  22   plaintiff filed an opposition. Dkt. No. 30. On June 15, 2021, the County filed a reply. On July 23,

                                  23   2021, the Court heard oral argument on all motions.

                                  24

                                  25                                           LEGAL STANDARD

                                  26           Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint if

                                  27   it fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                  28   dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its face.”
                                                                                           2
                                            Case 3:21-cv-02018-SI Document 44 Filed 08/17/21 Page 3 of 14




                                   1   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This “facial plausibility” standard requires

                                   2   the plaintiff to allege facts that add up to “more than a sheer possibility that a defendant has acted

                                   3   unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While courts do not require “heightened

                                   4   fact pleading of specifics,” a plaintiff must allege facts sufficient to “raise a right to relief above the

                                   5   speculative level.” Twombly, 550 U.S. at 555.

                                   6           In deciding whether the plaintiff has stated a claim upon which relief can be granted, the

                                   7   court must assume that the plaintiff's allegations are true and must draw all reasonable inferences in

                                   8   the plaintiff's favor. See Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir.1987). However,

                                   9   the court is not required to accept as true “allegations that are merely conclusory, unwarranted

                                  10   deductions of fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055

                                  11   (9th Cir.2008).

                                  12           If the Court dismisses the complaint, it must then decide whether to grant leave to amend.
Northern District of California
 United States District Court




                                  13   The Ninth Circuit has “repeatedly held that a district court should grant leave to amend even if no

                                  14   request to amend the pleading was made, unless it determines that the pleading could not possibly

                                  15   be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.2000)

                                  16   (citations and internal quotation marks omitted).

                                  17

                                  18                                                DISCUSSION

                                  19   I.      Defendant Brown’s Motion to Dismiss2

                                  20           Defendant Brown moves to dismiss plaintiff’s first, sixth, fourteenth, and fifteenth causes of

                                  21   action alleging violations of 42 U.S.C. § 1983 based on First Amendment Right to Free Speech; 42

                                  22

                                  23           2
                                                  Defendant Brown requests the Court take judicial notice of: (1) plaintiff’s tort claim for
                                  24   damages, received by the County of Lake on February 5, 2019; (2) County of Lake’s Notice of
                                       Rejection of plaintiff’s tort claim for damages, issued on May 31, 2019; (3) plaintiff’s complaint for
                                  25   damages, filed in Lake County Superior Court on October 30, 2019; and (4) plaintiff’s Request for
                                       Dismissal, filed in Lake County Superior Court on March 29, 2021. Dkt. No. 15-1.
                                  26            The Court hereby GRANTS defendant’s request for judicial notice. See Coto Settlement v.
                                       Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010) (“On a motion to dismiss, [the Court] may consider
                                  27   . . . matters of public record.”); Holder v. Holder, 305 F.3d 854, 866 (9th Cir. 2002) (finding court
                                       documents already in the public record and filed in other courts are subject to judicial notice); Tan
                                  28   v. GrubHub, Inc., 171 F.Supp.3d 998, 1016 n.2 (N.D. Cal.2016) (finding exhibits filed on the public
                                       docket in state court are subject to judicial notice).
                                                                                           3
                                           Case 3:21-cv-02018-SI Document 44 Filed 08/17/21 Page 4 of 14




                                   1   U.S.C. § 1983 based on Fourteenth Amendment Equal Protection; intentional infliction of emotional

                                   2   distress (“IIED”); and negligent infliction of emotional distress (“NIED”).

                                   3

                                   4           A.      Plaintiff’s Federal Claims

                                   5           The complaint alleges defendant Brown violated 42 U.S.C. § 1983 based on the First

                                   6   Amendment Right to Free Speech and Fourteenth Amendment Equal Protection. Dkt. No. 1 at 17-

                                   7   19; 29-31. Defendant Brown argues plaintiff’s federal claims are (1) limited by the statute of

                                   8   limitations and (2) fail to state a claim upon which relief could be granted.

                                   9

                                  10                   1.      Statute of Limitations

                                  11           Defendant argues plaintiff’s federal claims are barred by the two-year statute of limitations

                                  12   period.3 Dkt. No. 15 at 2:9-10. Plaintiff argues plaintiff’s claims are timely under the continuing
Northern District of California
 United States District Court




                                  13   violations doctrine. Dkt. No. 20 at 6-7.

                                  14           The continuing violations doctrine allows a plaintiff to seek relief for events outside of the

                                  15   statute of limitations period. Bird v. Dep’t of Human Services, 935 F.3d 738, 746 (9th Cir. 2019)

                                  16   (internal citations omitted). The Ninth Circuit has explained the continuing violations doctrine may

                                  17   apply to either “a series of related acts, one or more of which falls within the limitations period,” or

                                  18   “the maintenance of a discriminatory system both before and during [the limitations] period.” Id.

                                  19   (internal quotation omitted). However, after the Supreme Court’s decision in National R.R.

                                  20   Passenger Corp. v. Morgan, 536 U.S. 101 (2002),

                                  21
                                                       little remains of the continuing violations doctrine. Except for a
                                  22                   limited exception for hostile work environment claims—not at issue
                                  23                   here—the serial acts branch is virtually non-existent. Moreover, while
                                                       we have left room for the systematic branch to apply to class-wide
                                  24                   pattern-or-practice claims . . . we have consistently refused to apply
                                                       the systematic branch to rescue individualized claims that are
                                  25                   otherwise time-barred.
                                  26   Id. at 748 (internal citation omitted).
                                  27
                                               3
                                  28            The parties agree that the general statute of limitations for all claims is two years. Dkt. No.
                                       20 at 4:15-16; Dkt. No. 23 at 4:9-10.
                                                                                          4
                                           Case 3:21-cv-02018-SI Document 44 Filed 08/17/21 Page 5 of 14




                                   1           Plaintiff argues defendant Brown’s actions showed a pattern to force plaintiff out of a job,

                                   2   destroy plaintiff’s legal reputation, and prevent plaintiff from raising any further reports in the

                                   3   District Attorney’s Office. Dkt. No. 20 at 7. However, plaintiff’s reliance on separate alleged

                                   4   violations by defendant Brown is insufficient to plead a class-wide pattern-or-practice claim. See

                                   5   Pouncil v. Tilton, 704 F.3d 568, 579 (9th Cir. 2012) (“[I]ndividualized decisions are best

                                   6   characterized as discrete acts, rather than as a pattern or practice of discrimination.”) (internal

                                   7   citation and quotation omitted).      The complaint asserts each of Defendant Brown’s alleged

                                   8   violations as independent bases for liability. See id. at 578-79 (“[A] court must determine whether

                                   9   a claim is based on an independently wrongful, discrete act, and if it is, then the claim accrues, and

                                  10   the statute of limitations begins to run, from the date of that discrete act, even if there was a prior,

                                  11   related past act.”).

                                  12           Accordingly, the Court finds that the continuing violations doctrine does not apply to
Northern District of California
 United States District Court




                                  13   plaintiff’s federal claims. The Court will evaluate the sufficiency of plaintiff’s complaint relating

                                  14   to defendant Brown based on allegations occurring after March 23, 2019.4

                                  15

                                  16                   2.     Sufficiency of Claims

                                  17           Defendant Brown argues plaintiff’s federal claims, pursuant to Federal Rule of Civil

                                  18   Procedure 12(b)(6), fail to plead a claim upon which relief can be granted.

                                  19

                                  20                          a.    Allegations for violations of 42 U.S.C. § 1983 First Amendment
                                                              Freedom of Speech
                                  21
                                               In order to state a claim against a government employer for violation of the First
                                  22
                                       Amendment, an employee must show (1) that he or she engaged in protected speech; (2) that the
                                  23

                                  24

                                  25
                                               4
                                                 Factual allegations after March 23, 2019 include: (1) “In July 2019, Plaintiff was again
                                       informed that Defendant Brown was making disparaging comments regarding Plaintiff to Deputy
                                  26   District Attorney Lisa Obrien”;(2) “In November 2019, Defendant Brown called Plaintiff a “piece
                                       of shit” publicly outside of the courtroom of Department 3.”; and (3) On or about January 14, 2020,
                                  27   Defendant Brown, in public, called Plaintiff “Bernie Flesch,” apparently referring to Plaintiff’s
                                       Jewish faith. This occurred in public to other members of the public within Plaintiff’s hearing.” Dkt.
                                  28   No. 1 at 36, 41, 43.

                                                                                          5
                                           Case 3:21-cv-02018-SI Document 44 Filed 08/17/21 Page 6 of 14




                                   1   employer took ‘adverse employment action’; and (3) that his or her speech was a ‘substantial or

                                   2   motivating’ factor for the adverse employment action.” Coszalter v. City of Salem, 320 F.3d 968,

                                   3   973 (9th Cir.2003) (emphasis added).

                                   4          Defendant Brown argues the complaint fails to plead facts supporting defendant Brown took

                                   5   adverse employment action against plaintiff. Dkt. No. 15 at 11. Plaintiff argues defendant Brown

                                   6   used his position and relationships as a member of the board of supervisors to retaliate against

                                   7   plaintiff.5 Dkt. No. 20 at 16-17.

                                   8          The Court finds the complaint fails to sufficiently plead defendant Brown performed an

                                   9   adverse employment action against plaintiff. The complaint neither pleads how defendant Brown,

                                  10   a member of the County of Lake Board of Supervisors, is plaintiff’s employer nor how defendant

                                  11   Brown’s actions constitute adverse action by an employer. See Coszalter v. City of Salem, 320 F.3d

                                  12   at 974-75 (“The goal [in First Amendment retaliation cases] is to prevent, or redress, actions by a
Northern District of California
 United States District Court




                                  13   government employer that ‘chill the exercise of protected’ First Amendment rights.”) (internal

                                  14   citation omitted) (emphasis added). Indeed, plaintiff stated “Defendant Brown . . . is not plaintiff’s

                                  15   employer”. Dkt. No. 20 at 1. Accordingly, the Court GRANTS Defendant Brown’s motion to

                                  16   dismiss with leave to amend.

                                  17
                                                              b.   Allegations for violations of 42 U.S.C. § 1983 Fourteenth
                                  18                          Amendment Equal Protection
                                  19          Defendant argues the complaint fails to allege similarly situated employees to plaintiff were
                                  20   treated more favorably because they were not practicing the Jewish faith. Dkt. No. 15 at 14. Plaintiff
                                  21   argues the complaint pleads that plaintiff is a member of a protected class, based on plaintiff’s
                                  22   Jewish faith, and defendant Brown referred to plaintiff as “Bernie Flesch,” referring to plaintiff’s
                                  23   Jewish faith. Dkt. No. 20 at 17.
                                  24          “To state a § 1983 claim for violation of the Equal Protection Clause, a plaintiff must show
                                  25   that the defendants acted with an intent or purpose to discriminate against the plaintiff based upon
                                  26
                                  27
                                              5
                                                In plaintiff’s opposition, plaintiff argues defendant Brown used his position as a “bail
                                       bondsman” to act against plaintiff. Dkt. No. 20 at 17. However, the complaint makes no reference
                                  28   to defendant Brown as a bail bondsman. The complaint only refers to defendant Brown in his
                                       individual capacity as a member of the Board of Supervisors.
                                                                                         6
                                           Case 3:21-cv-02018-SI Document 44 Filed 08/17/21 Page 7 of 14




                                   1   membership in a protected class.” Thornton v. City of St. Helens, 425 F.3d 1158, 1166 (9th Cir.

                                   2   2005).

                                   3            The Court finds that plaintiff did not allege sufficient facts showing defendant Brown or the

                                   4   County intended to discriminate against plaintiff based on plaintiff’s Jewish faith. See Vill. of

                                   5   Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 265 (1977) (“discriminatory intent or

                                   6   purpose is required to show a violation of the Equal Protection Clause”).

                                   7

                                   8            B.     Plaintiff’s State Claims

                                   9            Defendant Brown alleges plaintiff’s claims of IIED and NIED fail to state a claim upon

                                  10   which relief could be granted. Dkt. No. 15 at 5-17.

                                  11

                                  12                   1.      IIED
Northern District of California
 United States District Court




                                  13            Defendant argues the complaint fails to sufficiently plead conduct that is extreme or

                                  14   outrageous. Dkt. No. 15 at 14:26-27; 16:11-21. Plaintiff argues that defendant’s conduct “was

                                  15   ongoing, extreme and outrageous that ranges from open displays of harassment, retaliation, and

                                  16   discrimination, that have lasted years and continue.” Dkt. No. 20 at 10:21-23.

                                  17            To prevail on an IIED claim, a plaintiff must prove: “(1) extreme and outrageous conduct

                                  18   by the defendant with the intention of causing, or reckless disregard of the probability of causing,

                                  19   emotional distress; (2) the plaintiff's suffering severe or extreme emotional distress; and (3) actual

                                  20   and proximate causation of the emotional distress by the defendant's outrageous conduct.” Avina v.

                                  21   United States, 681 F.3d 1127, 1131 (9th Cir. 2012).

                                  22            The Court finds the complaint fails to sufficiently plead how defendants’ actions were

                                  23   extreme and outrageous conduct. See Tekle v. United States, 511 F.3d 839, 855 (9th Cir. 2007)

                                  24   (“Outrageous conduct. . . [is] so extreme as to exceed all bounds of that usually tolerated in a

                                  25   civilized community.”) “Liability for [IIED] does not extend to mere insults, indignities, threats,

                                  26   annoyances, petty oppressions, or other trivialities.” Hughes v. Pair, 209 P.3d 963, 976 (2009).

                                  27   For this additional reason, the Court GRANTS defendant Brown’s motion to dismiss, with leave to

                                  28   amend.
                                                                                          7
                                             Case 3:21-cv-02018-SI Document 44 Filed 08/17/21 Page 8 of 14




                                   1                   2.      NIED

                                   2           Defendant argues the complaint fails to sufficiently plead defendant Brown owed a specific

                                   3   duty of care to plaintiff. Dkt. No. 23 at 3:23-24.

                                   4           “NIED is simply a form of negligence, and NIED claims must satisfy the traditional elements

                                   5   of duty, breach of duty, causation, and damages.” Averbach v. Vnescheconombank, 280 F.Supp.2d

                                   6   945, 960 (N.D. Cal. Aug. 19, 2003). A duty may arise where it is assumed by the defendant, imposed

                                   7   as a matter of law, or arises out of a relationship between the two. See Burgess v. Sup. Ct., 831 P.2d

                                   8   1197 (1992).

                                   9           The Court finds that the complaint fails to establish how defendant assumed a duty of care

                                  10   to plaintiff. The complaint does not sufficiently plead how defendant Brown assumed a duty of care

                                  11   over plaintiff and plaintiff fails to cite authority for the proposition that defendant owes a specific

                                  12   duty of care as “an elected member of the Board of Supervisors and a colleague within the
Northern District of California
 United States District Court




                                  13   courthouse.” See Regents of U. of California v. Sup. Ct., 413 P.3d 656, 664-66 (2018) (explaining

                                  14   special relationships include common carriers and innkeepers with their guests; a business or

                                  15   landowner with invited guests; a landlord with tenants; a guard with those in custody; an employer

                                  16   with its employees and; a school with its students). For this additional reason, the Court GRANTS

                                  17   defendant Brown’s motion to dismiss, with leave to amend.

                                  18
                                  19   II.     County of Lake’s Motion to Dismiss

                                  20           Defendant County of Lake (“the County”) moves to dismiss the complaint’s first, second,

                                  21   third, fourth, fifth, seventh, tenth, twelfth, fourteenth, and fifteenth causes of action.6 For the reasons

                                  22

                                  23           6
                                                 The causes of action include are (1) “Illegal Intrusion on First Amendment Right to Free
                                  24   Speech in Violation of 42 U.S.C. § 1983”; (2) “Retaliation – Exercising Free Speech Monell Action-
                                       Based on Official Policy, Practice, or Custom in Violation of 42 U.S.C. §1983”; (3) “Retaliation –
                                  25   Exercising Free Speech Monell Action-Based on Act of Final Policymaker in Violation of 42 U.S.C.
                                       §1983”; (4) “Retaliation – Exercising Free Speech Monell Action-Based on Ratification in Violation
                                  26   of 42 U.S.C. §1983”; (5) “Retaliation – Exercising Free Speech Monell Action-Based on Policy of
                                       Failure to Train or Supervise in Violation of 42 U.S.C. §1983”; (7) “Discrimination – Title VII of
                                  27   the Civil Rights Act of 1964”; (10) “Religious Discrimination – California Fair Employment and
                                       Housing Act”; (12) “Harassment- California Fair Employment and Housing Act”; (14) “Intentional
                                  28   Infliction of Emotional Distress”; and (15) “Negligent Infliction of Emotional Distress.” Dkt. No.
                                       1.
                                                                                         8
                                           Case 3:21-cv-02018-SI Document 44 Filed 08/17/21 Page 9 of 14




                                   1   stated below, the Court GRANTS the County’s motion to dismiss.

                                   2
                                          A.          First and Second Causes of Action: First Amendment Right to Free Speech in
                                   3                  Violation of 42 U.S.C. § 1983
                                   4           The County argues plaintiff’s first cause of action fails to sufficiently plead facts to
                                   5   demonstrate municipal liability under any Monell theory. Dkt. No. 22 at 4. Plaintiff argues the
                                   6   complaint demonstrated a persistent and widespread custom of the County intruding on his First
                                   7   Amendment right to free speech. Dkt. No. 30 at 9.
                                   8           The Court finds the complaint fails to sufficiently plead municipal liability under Monell
                                   9   liability. The complaint states “defendants’ intentional and negligent actions and failures, including
                                  10   . . . training and hiring practices along with failure to investigate and remedy unlawful activity as
                                  11   alleged . . . constitute a policy, pattern, and/or custom of violations of the Civil Rights Laws of the
                                  12   United States. . . deprived plaintiff of his . . . right to free speech” and the County “failed to take
Northern District of California
 United States District Court




                                  13   steps to prevent Defendant Brown from taking these illegal actions against Mr. Flesch when it had
                                  14   notice.” Dkt. No. 1 at ¶¶ 67, 69. This language fails to identify any content of the County’s alleged
                                  15   policy or custom resulting in plaintiff’s alleged deprivation of rights under the first amendment. See
                                  16   Monell v. Dept. of Social Services of the City of N.Y., 436 U.S. 658, 694 (1978) (“[I]t is when
                                  17   execution of a government's policy or custom . . . inflicts the injury that the government as an entity
                                  18   is responsible under § 1983.”); Mendy v. City of Fremont, 13-cv-04180-MMC, 2014 WL 574599 at
                                  19   *3 (N.D. Cal. Feb. 12, 2014) (dismissing municipal liability claim based on unsupported allegation
                                  20   of an “informal custom or policy that tolerates and promotes the continued use of excessive force
                                  21   and cruel and unusual punishment against and violation of civil rights of citizens by City police
                                  22   officers in the manner alleged [elsewhere in the complaint]”). Moreover, the complaint fails to
                                  23   plead how the County’s alleged policy or custom caused deprivation of plaintiff’s first amendment
                                  24   rights or how the policy or custom was otherwise deficient. See Howard v. Contra Costa County,
                                  25   13-cv-3626-NC, 2014 WL 824218 at * 14 (N.D. Cal. Feb. 28, 2014) (dismissing claim that county
                                  26   had policy or custom of failing to properly train employees where “the complaint does not identify
                                  27   what the training practices were, or how they were deficient).
                                  28      Accordingly, the complaint fails to plead sufficient facts supporting Monell liability for
                                                                                         9
                                          Case 3:21-cv-02018-SI Document 44 Filed 08/17/21 Page 10 of 14




                                   1   plaintiff’s first and second causes of action. The Court GRANTS the County’s motion to dismiss,

                                   2   with leave to amend.

                                   3
                                            B.         Third and Fourth Causes of Action: Retaliation – Exercising Free Speech
                                   4                   Monell Action-Based on Act of Final Policymaker in Violation of 42 U.S.C.
                                   5                   §1983
                                            The County argues the complaint’s identification of defendant Brown as a final policymaker
                                   6
                                       fails to establish Monell liability. Dkt. No. 22 at 6-7. Plaintiff argues defendant Brown was involved
                                   7
                                       in plaintiff’s retaliation, harassment, and discrimination. Dkt. No. 30 at 11.
                                   8
                                            The complaint alleges defendant Brown “had final policymaking authority as a member of the
                                   9
                                       Board of Supervisors for the County of Lake District Attorney’s Office from the County concerning
                                  10
                                       these acts herein alleged. When Defendant Brown engaged in these acts, he was acting as a final
                                  11
                                       policymaker for Defendant County.” Dkt. No. 1 at ¶¶ 94, 95. However, the complaint fails to
                                  12
Northern District of California
 United States District Court




                                       identify the ratifying actions that Defendant Brown allegedly committed and whose actions
                                  13
                                       Defendant Brown, as a policymaker, ratified. See Gillette v. Delmore, 979 F.2d 1342, 1346–47 (9th
                                  14
                                       Cir. 1992) (“[P]laintiff may prove that an official with final policy-making authority ratified a
                                  15
                                       subordinate's unconstitutional decision or action and the basis for it.”). Moreover, the complaint
                                  16
                                       fails to plead which policymaker from the County allegedly ratified defendant Brown’s conduct and
                                  17
                                       how the policymaker knew of and ratified defendant Brown’s conduct. See Lytle v. Carl, 382 F.3d
                                  18
                                       978, 987 (9th Cir. 2004) (“To show ratification, a plaintiff must show that the authorized
                                  19
                                       policymakers approve a subordinate's decision and the basis for it. . . A mere failure to overrule a
                                  20
                                       subordinate's actions, without more, is insufficient to support a [Section] 1983 claim.”); Zuegal v.
                                  21
                                       Mountain View Police Department, 17-cv-3249-BLF, 2020 WL 5076628 at *10 (N.D. Cal. Aug.
                                  22
                                       27, 2020) (“The policymaker must have actual knowledge of the constitutional violation and
                                  23
                                       affirmatively approve of it – a failure to overrule a subordinate's actions is insufficient to support a
                                  24
                                       § 1983 claim.”).
                                  25

                                  26
                                           C.          Fifth Cause of Action: Retaliation – Exercising Free Speech Monell Action-
                                  27                   Based on Policy of Failure to Train or Supervise in Violation of 42 U.S.C. §1983

                                  28            The County argues the complaint fails to allege facts identifying specific training, how a

                                                                                         10
                                          Case 3:21-cv-02018-SI Document 44 Filed 08/17/21 Page 11 of 14




                                   1   lack of training cause plaintiff’s harm, and how training was deficient. Dkt. No. 22 at 8. Plaintiff

                                   2   argues he alerted the County of harassment and asked the County to intervene. Dkt. No. 30 at 13.

                                   3           The complaint alleges “Defendant Brown and employees . . . clearly lacked sufficient

                                   4   training to prevent and cease his harassment, discrimination, and retaliation against the Plaintiff in

                                   5   the workplace” and “[t]he training policies of Defendant County were and are not adequate to train

                                   6   or supervise its employees to handle the usual and recurring situations with which they must deal

                                   7   and handle.” Dkt. No. 1 at ¶¶ 124, 130. The complaint adds “Defendant County showed a deliberate

                                   8   indifference, a conscious disregard of the constitutional rights of its employees, and specifically,

                                   9   Mr. Flesch, in failing to train Defendant Brown to obey the laws of the State of California and the

                                  10   Federal laws of the United States, including the United States Constitution.” Id. at ¶ 125.

                                  11           The Court finds the complaint fails to identify the specific training that the County allegedly

                                  12   failed to train defendant. Compare Mackie v. County of Santa Clara, 444 F.Supp.3d 1094, 1113
Northern District of California
 United States District Court




                                  13   (N.D. Cal. Mar. 13, 2020) (finding failure to train claim sufficient where a complaint alleged specific

                                  14   training failures “with regard to the interaction with crime victims and the perpetrators”) with

                                  15   Martinez v. City of Santa Rosa, 499 F.Supp.3d 748, 751 (N.D. Cal. Nov. 5, 2020) (finding failure

                                  16   to train claim insufficient where plaintiff alleged defendant had generic and boilerplate “custom

                                  17   and practice of infringing on peoples' right to assemble, to protest, and to express their political

                                  18   beliefs on the basis of the content of the protestors' speech”). Moreover, the complaint fails to plead

                                  19   sufficient facts demonstrating the County made a conscious or deliberate choice to risk a likely

                                  20   violation of constitutional rights. See Price v. Sery, 513 F.3d 962, 973 (9th Cir. 2008) (holding one

                                  21   must demonstrate a “conscious” or “deliberate” choice on the part of a municipality in order to

                                  22   prevail on a failure to train claim”)

                                  23
                                          D.          Seventh Cause of Action: Discrimination – Title VII of the Civil Rights Act of
                                  24                  1964
                                  25           The County argues plaintiff failed to plead and prove timely exhaustion of administrative
                                  26   remedies with Department of Fair Employment and Housing (DFEH). Dkt. No. 22. Plaintiff argues
                                  27   the complaint adequately pleads exhaustion of administrative remedies, but offers to “provide such
                                  28   details in an amended complaint.” Dkt. No. 30 at 13.
                                                                                         11
                                          Case 3:21-cv-02018-SI Document 44 Filed 08/17/21 Page 12 of 14




                                   1           The complaint does not include the dates in which plaintiff filed with DFEH. Therefore, the

                                   2   Court finds the complaint fails to adequately plead its seventh case of action. See Kim v. Konad

                                   3   USA Distribution, Inc., 226 Cal.App.4th 1336, 1345, 172 Cal.Rptr.3d 686 (2014) (“[I]t is plaintiff's

                                   4   burden to plead and prove timely exhaustion of administrative remedies, such as filing a sufficient

                                   5   complaint with [DFEH] and obtaining a right-to-sue letter.”) (internal citation and quotation

                                   6   omitted).

                                   7
                                          E.          Tenth Cause of Action: Religious Discrimination – California Fair Employment
                                   8                  and Housing Act
                                   9      Defendant argues the complaint fails to allege plaintiff was treated differently because of his
                                  10   Jewish faith. Dkt. No. 22 at 12. Plaintiff argues the complaint alleged “Defendants treated Plaintiff
                                  11   differently from other similarly situated [persons] . . .intentionally, and there was no rational basis,
                                  12   let alone any heighted basis of scrutiny, for the difference in treatment” and gave examples of non-
Northern District of California
 United States District Court




                                  13   Jewish supervisors making anti-Semitic comments. Dkt. No. 30 at 15.
                                  14      The Court finds the complaint fails to sufficiently plead discrimination under the FEHA.
                                  15   Discrimination under the FEHA “addresses only explicit changes in the terms, conditions, or
                                  16   privileges of employment . . . the institution or corporation itself must have taken some official
                                  17   action with respect to the employee, such as hiring, firing, failing to promote, adverse job
                                  18   assignment, significant change in compensation or benefits, or official disciplinary action.” Roby v.
                                  19   McKesson Corp, 219 P.3d 749, 788 (2009). The complaint does not identify plaintiff’s employer
                                  20   and does not allege the actions by defendant Brown were made on behalf of the County. See id.
                                  21   (“[D]iscrimination refers to bias in the exercise of official actions on behalf of the employer”). For
                                  22   this additional reason, the Court GRANTS the County’s motion to dismiss, with leave to amend.
                                  23

                                  24
                                          F.          Twelfth Cause of Action: Harassment-California Fair Employment and
                                  25                  Housing Act

                                  26      The County argues the complaint does not sufficiently allege conduct that is severe or pervasive

                                  27   enough to constitute harassment. Dkt. No. 22 at 10. Without citing any case law, plaintiff argues

                                  28   the complaint does not need to allege conduct that seriously affected his psychological well-being.

                                                                                         12
                                             Case 3:21-cv-02018-SI Document 44 Filed 08/17/21 Page 13 of 14




                                   1   Dkt. No. 30 at 14.

                                   2         The Court finds the complaint fails to sufficiently plead harassment under the FEHA.

                                   3   Harassment under the FEHA “does not involve any official exercise of delegated power on behalf

                                   4   of the employer . . . [and] focuses on situations in which the social environment of the workplace

                                   5   becomes intolerable because the harassment (whether verbal, physical, or visual) communicates an

                                   6   offensive message to the harassed employee.” Roby v. McKesson Corp, 219 P.3d 749, 788 (2009).

                                   7   However, the complaint fails to sufficiently plead the alleged actions were sufficiently severe and

                                   8   pervasive to create an abusive working environment. See McRae v. Dept. of Corrections &

                                   9   Rehabilitation, 48 Cal.Rptr.3d 313, 324 (2006) (explaining harassment under FEHA requires

                                  10   showing of “discriminatory intimidation, ridicule, and insult” that is “sufficiently severe

                                  11   or pervasive to alter the conditions of the victim's employment and create an abusive working

                                  12   environment” [the law] is violated.”) (intern citation and quotations omitted). For this additional
Northern District of California
 United States District Court




                                  13   reason, the Court GRANTS the County’s motion to dismiss, with leave to amend.

                                  14

                                  15            G.     Fourteenth and Fifteenth Causes of Action: IIED and NIED

                                  16            Finally, the County argues the complaint fails to sufficiently plead severe emotional distress

                                  17   for the IIED and NIED causes of action. Dkt. No.       22 at 14-15. For the same reasons discussed

                                  18   above, the Court finds the complaint fails to sufficiently plead IIED and NIED. For this additional

                                  19   reason, the Court GRANTS the County’s motion to dismiss, with leave to amend.

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                         13
                                          Case 3:21-cv-02018-SI Document 44 Filed 08/17/21 Page 14 of 14




                                   1                                            CONCLUSION

                                   2          For the foregoing reasons, the Court GRANTS the motions to dismiss filed by Defendant

                                   3   Brown and the County of Lake, GRANTS plaintiff leave to amend, and DENIES AS MOOT

                                   4   Defendant Brown’s Motion to Strike. See Dkt. No. 24 (Defendant Brown’s Reply to Plaintiff’s

                                   5   Opposition) at 2 (“[T]he motion is now moot on its merits.”). Plaintiff has thirty days from the date

                                   6   of this order to submit an amended complaint.

                                   7

                                   8          IT IS SO ORDERED.

                                   9   Dated: August 17, 2021

                                  10                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        14
